Case 7:21-mj-01837 Document 1 Filed on 08/26/21 in TXSD Page 1 of 2

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT _ __ United States Courts

Southern District of Texas

 

 

for the FILED
Southern District of Texas | August 26, 2021
United States of America )- Nathan Ochsner, Clerk of Court
ve )
) Case No. (- a\- \ RA)- M
Ana Luisa PONCE )
YOB: 1968 USC )
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 25, 2021 in the county of Hidalgo in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
21 U.S.C § 952 Knowingly and intentionally import into the United States from the United
21 U.S.C § 841 Mexican States approximately 76.41 kilograms of liquid methamphetamine, a

Schedule II controlled substance, and did knowingly and intentionally
possess with the intent to distribute approximately 76.41 kilograms of liquid
methamphetamine, a Schedule II controlled substance.

This criminal complaint is based on these facts:

See "Attachment A"

O ontinued on the attached sheet.

/s/ William J Simon

Complainant's signature

 

Approved AUSA Eliza Carmen
Submitted by reliable electronic means, sworn to William J Simon, HSI Special Agent

and attested to telephonically per Fed. R. Cr.4.1, and Printed name and title
probable cause found on:

Date:

 

Judge's signature

City and state: McAllen, TX Nadia S. Medrano, U.S. Magistrate Judge

Printed name and title
Case 7:21-mj-01837 Document 1 Filed on 08/26/21 in TXSD Page 2 of 2

ATTACHMENT A

On August 25, 2021, Ana Luisa PONCE (hereinafter referred to as “PONCE”) arrived at the
Hidalgo Port of Entry (POE). PONCE was the driver and sole occupant of a tan 2011 Dodge
Journey with Texas license plates PTF1378. PONCE presented herself for admission as a
United States citizen. Customs and Border Protection Officer (CBPO) Joana Flores asked
PONCE if she had any fruits, plants, seeds, vegetables, animals, animal products, alcohol,
tobacco, firearms, ammunition, narcotics, or United States currency in an amount exceeding
$10,000 to which PONCE replied she had a 24 pack of beer. PONCE stated she lives in
Brownsville, TX but she was on her way to Houston, TX to visit her girlfriend and drop off the
case of beer. PONCE stated the vehicle belongs to her nephew and she uses it daily because
she does not own a vehicle. A visual inspection of the trunk revealed the case of beer and
some snacks. Due to the vehicle not being registered to PONCE and the inconsistent travel
itinerary, the vehicle was referred to secondary inspection.

During secondary inspection, CBPOs conducted a canine search which yielded a positive alert
to the odor of narcotics in the center hump and undercarriage of the vehicle. A Z-Portal scan
revealed anomalies in the fuel tank area of the vehicle. CBPOs then attempted to look inside
the fuel tank with a fiber optic scope but were unable to perform the scope due to an anti-
siphon plastic guard. An inspection of the undercarriage of the vehicle revealed aftermarket
hose clamps, new fuel lines with mud splatter, and markings on the bolts that hold the fuel
tank straps. The vehicle was then driven to the lift for further inspection. CBPOs were able to
lower a corner of the fuel tank and open the fuel sending unit where they observed vacuum
sealed bags containing a crystal-like substance. The bags were later found to contain 76.412
kilograms of a liquid substance that field tested positive for methamphetamine.

Ina post Miranda interview, PONCE stated the following.

PONCE stated she had gone to Mexico to visit her cousin. PONCE said she had left Houston
on the morning of Monday August 23, 2021, crossed into Mexico later that evening, and had
stayed at her cousin’s house in Reynosa, MX for 2 nights before returning to the United
States. PONCE said she was bringing the beer back to Houston to give to her girlfriend and
possibly sell it. PONCE said the vehicle belonged to a different cousin who lives in
Brownsville, TX. PONCE stated she had seen her cousin from Brownsville at a grocery store in
Houston and had asked him if she could borrow his car to visit her other cousin in Reynosa,
MX. Agents then informed PONCE the vehicle she was driving was found to have narcotics
concealed within the fuel tank. PONCE initially denied knowing there were narcotics
concealed in the vehicle.

PONCE then stated that an unknown individual had called her and told her to cross into
Mexico on foot from Brownsville, pick up a vehicle in Matamoros, MX and drive the vehicle to
Reynosa, MX. PONCE said she had driven the vehicle from Matamoros to her cousin’s house
in Reynosa. PONCE stated someone had come and picked up the vehicle from her cousin’s
house on Monday night and dropped it back off on Tuesday morning. PONCE said she was
supposed to return the vehicle to Houston but she did not know where she was supposed to
drop it off.

PONCE said she had done this for the unknown individual once before but she did not want to
say how much she had been paid. PONCE said she assumed she would get paid for this
second trip. PONCE said she had a feeling something was wrong about the trip but she did
not know what. PONCE stated she knew there was something in the car but she thought it
was “soda”, not methamphetamine. When asked if “soda” meant anything, PONCE stated
“soda” meant “coke”.
